

116 HR 6883 IH: Protecting Protein Production and Consumer Access Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6883IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Hartzler (for herself, Mr. Rouzer, Mr. Marshall, Mr. Hagedorn, Mr. Crawford, Mr. Allen, Mr. Austin Scott of Georgia, Mr. Kelly of Mississippi, Mr. Yoho, Mr. Emmer, and Mr. Conaway) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide liability protection for meat processing facilities during the COVID–19 outbreak, and for other purposes.1.Short titleThis Act may be cited as the Protecting Protein Production and Consumer Access Act of 2020. 2.Protection from liability for meat processing facilities in certain civil actions relating to COVID–19(a)In generalExcept as provided in subsection (b), a meat processing facility shall not be liable under Federal or State law for any act or omission of the facility with respect to any harm arising from exposure to, or infection by, the virus that causes COVID–19 during a public health emergency with respect to COVID–19 declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d). (b)ExceptionSubsection (a) does not apply if the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the entity.(c)PreemptionThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.